Title: James Madison to Bernard Peyton, 25 November 1835
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpelr.
                                
                                Novr 25 35 
                            
                        
                        It has happened that one of my Devon young Cows has produced a female Calf, and that the Calf of the other,
                            tho’ a male, was dropt in so feeble and infirm a State as to remain helpless for some time. He is however gaining the use
                            of its limbs and is otherwise improving; but with some uncertainty as to its matured character, it has also to encounter
                            the season of Winter so unfavorable to very latter calves. Under these circumstances, the prospect does not afford a
                            sufficient security against the danger of interrupting the pure breed, should I retain but one of the young Bulls. It may
                            be a better course to part now with neither, and in case the doubtful Calf, should grow into a satisfactory state, to
                            spare you one of the young Bulls in the Spring at its then value, unless you should prefer an opportunity of supplying
                            yourself, in the mean time from another source. Favor me with a line on the subject and be assured always of my cordial
                            respects & regard
                        
                            
                                J. M.
                            
                        
                    